ORDER
Per curiam.
This is a post-conviction application for writ of habeas corpus filed pursuant to the provisions of Texas Code of Criminal Procedure Article 11.071.
In August 2005, a jury convicted applicant of the offense of capital murder. The jury answered the special issues submitted under Article 37.071 of the Texas Code of Criminal Procedure, and the trial court, accordingly, set punishment at death. This Court affirmed applicant’s conviction and sentence on direct appeal. Medrano v. State, No. AP-75,320, 2008 WL 5050076 (Tex. Crim. App. Nov. 26, 2008) (not designated for publication).
In his application, Applicant presents nine grounds of error challenging the validity of his judgment and sentence. The trial court did not hold an evidentiary hearing. The trial court entered findings of fact and conclusions of law and recommended that the relief sought be denied.
This Court has reviewed applicant’s allegations and denies relief on those allegations based upon our own review of the record. We also note that grounds two, five, six, seven, and nine are procedurally barred. See Ex parte Jimenez, 364 S.W.3d 866, 880 (Tex. Crim. App. 2012); Ex parte Nelson, 137 S.W.3d 666, 667 (Tex. Crim. App. 2004).
IT IS SO ORDERED THIS THE 8th DAY OF February, 2017.
Alcala, J., filed a dissenting opinion. Richardson, J., filed a dissenting opinion in which Newell and Walker, JJ., joined.